559 So.2d 419 (1990)
Michael J. ANDERSON and Michaeljay, Inc., a Florida Corporation, Appellants,
v.
PILOT HOUSE OF ST. PETERSBURG, INC., Appellee.
No. 89-01870.
District Court of Appeal of Florida, Second District.
April 11, 1990.
Raymond C. Conklin, Clearwater, for appellants.
David A. Eaton of David A. Eaton, P.A., St. Petersburg, for appellee.
HALL, Judge.
The appellants raise several points on appeal. We find merit only in the appellants' argument as to attorney's fees.
The appellants contend the trial court erred in its award of attorney's fees by failing to make written findings under Florida Patient's Compensation Fund v. Rowe, 472 So.2d 1145 (Fla. 1985).
We agree and remand for the entry of written findings according to Rowe; otherwise, we affirm the judgment.
Affirmed in part and reversed in part.
SCHEB, A.C.J., and PARKER, J., concur.